EXHIBIT 10.62

 

TERMINATION AGREEMENT AND RELEASE

 

THIS TERMINATION AGREEMENT AND RELEASE (the “Agreement”) is entered into
effective as of December 24, 2004, by and between MRS. FIELDS FRANCHISING, LLC,
a Delaware limited liability corporation (“MFF”), the successor in interest to
MRS. FIELDS’ BRAND, INC, and SHADEWELL GROVE IP, LLC (“Shadewell”), the
successor in interest to NONNI’S FOOD COMPANY, INC.  MFF and Shadewell sometimes
are referred to in this Agreement individually, as a “Party” and collectively,
as the “Parties.”

 

RECITALS

 

A.            MFF is in the business of selling high-end specialty cookies and
other treat items, or franchising or licensing others to use its marks and trade
names to sell similar or related products.

 

B.            Shadewell is a food production and distribution company that had
obtained the right to use MFF marks and trade names to sell, inter alia, frozen
cookie dough under the MFF marks and trade names.  The right to produce and
market frozen cookie dough was granted by way of an agreement entered into
between the Parties dated the 2nd of January, 2002, and entitled TRADEMARK
LICENSE AGREEMENT (the “Dough Agreement”) attached hereto as Exhibit A.

 

C.            The Parties desire now to terminate and end all activities
pertaining to the Dough Agreement and their relationship thereunder, and to set
forth in this Agreement the terms and understandings concerning termination of
the Dough Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants set forth herein, the Parties hereby agree as follows:

 

1.             Termination of the Dough Agreement.  The Parties acknowledge and
agree, in accordance with the terms and conditions set forth herein, that the
Dough Agreement and all of the Parties’ obligations thereunder, except those
that shall expressly survive termination as set forth herein, are hereby
terminated and shall have no further force and effect after the effective date
of this Agreement

 

THE PARTIES ACKNOWLEDGE AND AGREE THAT THOSE OBLIGATIONS AND DUTIES WHICH HAVE
EFFECT ON A POST-TERMINATION BASIS AND WHICH ARE EXPRESSLY SET FORTH IN THE
DOUGH AGREEMENT SHALL BE PERFORMED AND OBSERVED HEREAFTER TO THE EXTENT AND FOR
A TERM AS EXPRESSED IN THE DOUGH AGREEMENT.

 

2.             Termination Fee Payment by MFF to Shadewell.  In consideration of
each of the covenants and terms set forth herein, including without limitation
agreeing to terminate its rights under the Dough Agreement and agreeing to grant
MFF a Release from liability pertaining to such, MFF hereby agrees to pay
Shadewell, which includes any amounts that may be owed to

 

 

--------------------------------------------------------------------------------


 

Shadewell by MFF under the Dough Agreement for any reason, One Million Fifty
Thousand U.S. Dollars ($1,050,000.00 USD) which shall be due and payable to
Shadewell upon full execution of this Agreement.

 

3.             Disposal of Inventory; Merchandising Materials.  The Parties
agree that Shadewell shall (i) immediately cease all marketing and sales
activity with respect to the Royalty Bearing Products under the Dough Agreement
(“Dough Products”) and (ii) within six (6) months from the date hereof (such
period, the “Sell-Off Period”), complete any current business commitments and
delivery of product that pertains to its operations under the Dough Agreement. 
In addition, as previously agreed to in Section 17 of the Dough Agreement,
during the Sell-Off Period Shadewell shall be permitted to sell off all
inventory through its normal business activities and channels, and in accordance
with the policies, prices and standards established for marketing and
distribution of the Dough Products in the manner set out in the Dough
Agreement.  All activities during the Sell-Off Period shall include the payment
of all royalties accrued as determined by Section 5 of the Dough Agreement. 
After the expiration of the Sell-Off Period, the Parties agree that no further
Dough Products will be sold by Shadewell to any third party, and all remaining
excess inventory, if any, will be destroyed or otherwise disposed of in the
manner mutually agreed upon by the parties at that time.  Shadewell agrees, if
requested by MFF, to provide an accounting of the inventory at the end of the
Sell-Off Period and to provide proof of disposal or destruction of all excess
inventory.  The Parties agree that all business operations of Shadewell that
pertain to the Dough Agreement shall cease by, at the latest June 30, 2005.  MFF
agrees to use its commercially reasonable efforts to cause its franchisees to
buy at cost the merchandising materials (including ovens and marketing displays)
currently used by Shadewell in connection with the sale and distribution of
Dough Products.

 

4.             Indemnification and Insurance.  Notwithstanding anything to the
contrary set forth herein, the Parties’ provisions regarding Insurance in
Section 14, and the Parties Indemnification obligations under Section 20 of the
Dough Agreement, shall remain in place as long as the product contemplated in
the Dough Agreement remain in the stream of commerce.

 

5.             No Obligations.  Shadewell hereby represents and warrants that
(i) it has not entered into any agreements that would obligate Shadewell to
sell, deliver or distribute any Dough Products at any point after the Sell-Off
Period and (ii) the execution and performance of this Agreement will not violate
the terms of any agreement, contract or commitment to which Shadewell is a
party.

 

6.             Confidentiality.  The Parties, and each of them, shall keep
strictly confidential this Agreement and the events giving rise to this
Agreement, including the performance of either Party pursuant to this
Agreement.  In addition, the Parties continue to be bound by the terms of
Section 15 of the Dough Agreement regarding confidentiality of any protected
information disclosed between the parties previously.  This provision shall
remain in force at any time following the ceasing all business operations under
the Dough Agreement.  In the event of any breach of this Section, the
non-breaching Party may apply to the appropriate court for injunctive relief,
and further the non-breaching Party may proceed with an action in the
appropriate court for damages resulting from such prohibited disclosures.

 

2

--------------------------------------------------------------------------------


 

7.             Enforcement and Support Assistance.  The Parties agree to work
together and cooperate to help enforce the provisions and intent of this
Agreement as well as the intent of their other trademark license agreements. 
Specifically, the Parties agree as follows:

 

a.             Dough Agreement.  Shadewell agrees to assist MFF to ensure all
product contemplated under the Dough Agreement is removed from commerce within a
reasonable amount of time, and agrees to help identify and address instances
where consumers may seek to continue to obtain or use the product that relates
to the Dough Agreement after termination of this Agreement. Moreover, in the
event it is necessary to execute any additional documents to carry out the
intent of this Agreement, the Parties will reasonably cooperate to draft,
execute, and if necessary, record or file such documents.

 

b.             Maxfield Activities.  As Maxfield Candy Co., a Utah Corporation
(“Maxfield”) holds a license to sell “Munchers” candy under the MFF marks and
trade names, MFF agrees to use its best efforts to cause Maxfield to change any
Potentially Confusing Packaging that they submit for approval after the date
hereof to reduce confusion between products licensed to Maxfield and products
licensed to Shadewell.  In addition, MFF will endeavor to share with Shadewell
any Potentially Confusing Packaging prior to its approval by MFF.  In addition,
MFF agrees to use commercially reasonable efforts to cause Maxfield to change
its existing Potentially Confusing Packaging to reduce confusion between
products licensed to Maxfield and products licensed to Shadewell.  Moreover, MFF
agrees to inform Maxfield when MFF learns “Munchers” candy receives retail
product placement with cookies rather than candy and to use commercially
reasonable efforts to cause Maxfield to have the “Munchers” product relocated to
the candy isle to avoid confusion with the shelf-stable cookie and related
products that are licensed to Shadewell.  “Potentially Confusing Packaging”
shall mean packaging for a product licensed to Maxfield that is potentially
confusing with a product licensed to Shadewell.

 

8.             Release.  In consideration of the termination fee and the other
covenants and agreements set forth herein, Shadewell, on its behalf and for any
company or entity in which Shadewell may hold any interest, and for each of
their employees, agents, spouses, successors, assigns, heirs, personal
representatives, executors and administrators (collectively, the “Releasor
Parties”), hereby releases and forever discharges MFF, and any affiliate,
wholly-owned or controlled corporation, subsidiary, predecessor, successor or
assign of MFF, and any former or current shareholder, officer, director,
employee, consultant or agent of any of them (the “Company Parties”), from any
and all claims, damages, agreements, contracts and indebtedness, whether
presently known or unknown, actual or potential, whether arising now or in the
future, which any of the Releasor Parties may now have, or may hereafter claim
to have against any of the Company Parties arising out of or related to the
contents, activities and any actions taken that pertain to the Dough Agreement,
or other obligations, performance or payments related to the Dough Agreement
(the “Released Claims”), and further promises never from this day forward,
directly or indirectly, to assert or maintain any action thereon against the
Company Parties, in any court or tribunal in any jurisdiction arising from or
related to the Released Claims.  In the event any of the Releasor Parties
breaches any of the covenants made herein by any act or omission, the breaching
party shall pay, by way of indemnification, all costs and expenses of any

 

3

--------------------------------------------------------------------------------


 

of the Company Parties caused by such act or omission, including reasonable
attorneys’ fees.  Specifically excluded and excepted from the scope of this
Section shall be those continuing duties and obligations of MFF as set forth in
this Agreement, including the indemnification obligations set forth in Section 4
above.

 

9.             Warranties of the Parties.  The Parties represent and warrant
that they each have the right and authority to execute this Agreement.  All
parties executing this Agreement, or documents required by this Agreement, on
behalf of any corporation or other legal entity, expressly represent that they
possess requisite authority under applicable corporate law, to execute this
Agreement and any documents executed in pursuance hereof. Shadewell warrants
that it has not and will not assign any released claims to any other party. 
Except as expressly set forth in this Agreement, the Parties have not made and
make no other representations, warranties, statements, promises or agreements to
each other.  Neither Party has entered this Agreement in reliance on any
representations made by the other Party, which have not been included or
disclosed in this Agreement.

 

10.           Choice of Law and Venue.  This Agreement is entered into in the
State of Utah and shall be construed and interpreted in accordance with its laws
and statutes, and it is agreed that any disputes relating to this Agreement
shall be litigated only in State or Federal courts situated in Utah County or
Salt Lake County, State of Utah.

 

11.           Non-Waiver.  No failure of either Party to insist upon strict
performance of any performance, duty, agreement or condition of this Agreement,
or to exercise any right or remedy upon the breach thereof, shall constitute a
waiver of any breach of this Agreement.

 

12.           Counterparts.  This Agreement may be signed in counterparts, which
shall be considered one original.

 

13.           Attorney’s Fees.  In the event any action or proceeding is brought
by either Party to enforce the provisions of this Agreement, the prevailing
Party shall be entitled to recover its costs and reasonable attorney’s fees
whether such sums are expended with or without suit, at trial, arbitration, or
on appeal.

 

14.           Integration.  This Agreement sets forth the entire agreement and
understanding between and among the Parties hereto with respect to the subject
matter hereof and supercedes all prior written and oral agreements, term sheets,
negotiations and understandings; shall be binding upon the successors, assigns,
heirs, and personal representatives of the parties, and may not be rescinded,
cancelled, terminated, supplemented, amended, or modified in any manner
whatsoever without the prior written consent of all parties.

 

4

--------------------------------------------------------------------------------


 

Executed as of the date first set forth above.

 

 

MRS. FIELDS FRANCHISING, LLC,

 

 

 

 

 

 

By:

 

/s/ Michael Ward

 

 

Name:

 

Michael Ward

 

 

Its:

 

Executive Vice President, General Counsel

 

 

 

 

 

 

 

SHADEWELL GROVE IP, LLC

 

 

 

 

 

 

 

By:

 

/s/ Tim Bruer

 

 

Name:

 

Tim Bruer

 

 

Its:

 

President

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRADEMARK LICENSE AGREEMENT

Dated January 2, 2002

[Intentionally Omitted]

 

6

--------------------------------------------------------------------------------